 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   CARLOS VICTORINO and ADAM                           Case No.: 16cv1617-GPC(JLB)
     TAVITIAN, individually, and on behalf of
12
     other members of the general public                 ORDER LIFTING STAY AND
13   similarly situated,                                 SETTING PRETRIAL DATES
14                                     Plaintiffs,
15   v.
16   FCA US LLC, a Delaware limited liability
     company, ,
17
                                      Defendant.
18
19
           On December 19, 2019, the Ninth Circuit denied Defendant’s petition for
20
     permission to appeal the Court’s order granting class action certification. (Dkt. No. 328.)
21
     The Court lifts the stay imposed on the case on November 6, 2019. (Dkt. No. 325.)
22
     Accordingly, IT IS HEREBY ORDERED that:
23
           1.     Counsel shall comply with the pre-trial disclosure requirements of Fed. R.
24
     Civ. P. 26(a)(3) by January 24, 2020. Failure to comply with these disclosure
25
     requirements could result in evidence preclusion or other sanctions under Fed. R. Civ. P.
26
     37.
27
                                                     1
28                                                                              16cv1617-GPC(JLB)
 1            2.   Counsel shall meet and take the action required by Local Rule 16.1(f)(4) by
 2   January 31, 2020. At this meeting, counsel shall discuss and attempt to enter into
 3   stipulations and agreements resulting in simplification of the triable issues. Counsel shall
 4   exchange copies and/or display all exhibits other than those to be used for impeachment.
 5   The exhibits shall be prepared in accordance with Local Rule 16.1(f)(4)(c). Counsel shall
 6   note any objections they have to any other parties’ Pretrial Disclosures under Fed. R. Civ.
 7   P. 26(a)(3). Counsel shall cooperate in the preparation of the proposed pretrial conference
 8   order.
 9            3.   Counsel for plaintiff will be responsible for preparing the pretrial order and
10   arranging the meetings of counsel pursuant to Civil Local Rule 16.1(f). By February 7,
11   2020, plaintiff’s counsel must provide opposing counsel with the proposed pretrial order
12   for review and approval. Opposing counsel must communicate promptly with plaintiff’s
13   attorney concerning any objections to form or content of the pretrial order, and both
14   parties shall attempt promptly to resolve their differences, if any, concerning the order.
15            4.   The Proposed Final Pretrial Conference Order, including objections to any
16   other parties’ Fed. R. Civ. P. 26(a)(3) Pretrial Disclosures shall be prepared, served and
17   lodged with the assigned district judge by February 14, 2020, and shall be in the form
18   prescribed in and comply with Local Rule 16.1(f)(6).
19            5.   The final Pretrial Conference is scheduled on the calendar of the Honorable
20   Gonzalo P. Curiel on February 21, 2020 at 1:30 p.m. The Court will set a trial date
21   during the pretrial conference. The Court will also schedule a motion in limine hearing
22   date during the pretrial conference.
23            IT IS SO ORDERED.
24   Dated: December 20, 2019
25
26
27
                                                   2
28                                                                                 16cv1617-GPC(JLB)
